PER CURIAM HEADING




NO. 12-03-00034-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



RICKY MCELDUFF AND
ABIGAIL MCELDUFF,§
	APPEAL FROM THE FOURTH
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

JESSE INMAN,
APPELLEE§
	RUSK COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  On February 14, 2003, this court notified Appellant that the filing
fee was due to have been paid on or before February 13, 2003, but had not been received.  Tex. R.
App. 5 (requiring payment of filing fee at time an item is presented for filing).  Appellant was further
notified that this appeal would be presented to the court for dismissal if the filing fee was not paid
on or before February 24, 2003.  
	On February 27, 2003, the clerk of this court was informed that Appellant would pay the
filing fee on that day.  However, as of March 12, Appellant has failed to pay the required filing fee. 
Accordingly, the mediation order of February 19, 2003 is hereby withdrawn, and this appeal is
dismissed.  Tex. R. App. P.  42.3(c).
Opinion delivered March 12, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.


(PUBLISH)